394 F.2d 833
155 U.S.P.Q. 481
YE OLDE TAVERN CHEESE PRODUCTS, INC., Plaintiff-Appellant,v.PLANTERS PEANUTS DIVISION, STANDARD BRANDS, INCORPORATED,Defendant-Appellee.
No. 16044.
United States Court of Appeals Seventh Circuit.
Oct. 3, 1967.

John C. Brezina, Frank R. Thienpont, Chicago, Ill., for appellant.
Carl S. Lloyd, Ronald L. Engel, Chicago, Ill., Leslie D. Taggart, Nicholas J. Stathis, Albert Robin, New York City, for appellee.
Before KNOCH, CASTLE, and FAIRCHILD, Circuit Judges.
PER CURIAM.


1
This Court has considered the record in this case transmitted to this Court from the District Court, in addition to the briefs filed by the respective parties herein, and has heard oral argument in open court by the counsel for the said parties.


2
Having taken the case under advisement for decision, the Court has conferred thereon and is now of the opinion, and accordingly holds and adjudges, that the judgment from which this appeal was taken is supported by the record herein and the law appertaining thereto, the matter having been adequately treated in the opinion of the District Court, published at 261 F. Supp. 200 (1966).


3
Wherefore, the judgment from which this appeal was taken is affirmed, and the Clerk of this Court is directed to enter the judgment of this Court accordingly.